Per Curiam :
The contract of the defendants which the plaintiff seeks to en*346force is clearly ultra vires. The act of assembly prescribes the maimer in which public roads shall be laid out and become a charge on the townships in which they are located. The towing path of the plaintiff had not in law become a public highway. It remained the property of the canal company. The townships in which it is located had no power to enter into this agreement for the use of it as a public road. If the supervisors can legally bind the townships in this case, they can exercise the same power in regard to the use of every private road in the townships. It is wholly unlike the cases of supplying a temporary jail or place of holding court, on the destruction of the established buildings.
No statute gives to the officers of a township the power claimed, and it is clearly contrary to public policy to thus enlarge their powers by construction.
Judgment affirmed.